         Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                           20-cr-301 (PKC)

                -against-                                                     OPINION
                                                                             AND ORDER

HUMBERTO RODRIGUEZ, ANDRES BELLO
and SHARRONE LEWIS,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Defendants Humberto Rodriguez, Andres Bello and Sharrone Lewis move to

dismiss the Superseding Indictment in this case. They assert that the grand jury that returned the

Superseding Indictment did not reflect a fair cross-section of the community as required by the

Sixth Amendment to the United States Constitution and the Jury Selection and Service Act of

1968 (“JSSA”), 28 U.S.C. § 1861, et seq. (Docket # 131.) Specifically, they urge that Black and

Hispanic individuals were unfairly underrepresented in the grand jury pool drawn for the Foley

Square courthouses of this District, and that a statistical analysis set forth in the Declaration of

Jeffrey Martin, a statistician, makes out a prima facie case that this underrepresentation was

systematic.

                Because defendants have not made out a prima facie case of systematic

underrepresentation of Black and Hispanic persons from the grand jury pool, defendants’ motion

to dismiss will be denied.
         Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 2 of 12




BACKGROUND.

               A. Procedural History.

               On June 15, 2020, a grand jury sitting in White Plains returned a two-count

Indictment that charged defendants Rodriguez, Bello and another defendant with participating in

a cocaine-distribution conspiracy in violation of 21 U.S.C. §§ 846, 841(a)(1) and 941(b)(1)(B),

and murder in violation of 21 U.S.C. § 924(j). (Docket # 19.) Defendants moved to dismiss the

Indictment on grounds directed toward the composition of the White Plains grand jury. (Docket

# 83.)

               On December 23, 2020, a grand jury sitting in Manhattan returned the S2

Superseding Indictment, which charged the movants and others with participating in a cocaine-

distribution conspiracy in violation of 21 U.S.C. §§ 846, 841(a)(1) and 941(b)(1)(B), and murder

in violation of 21 U.S.C. § 924(j). (Docket # 88.) The then-pending motion to dismiss directed

to the composition of the White Plains grand jury was denied as moot. (See 3/2/21 Tr. at 12.)

               Defendant Humberto Rodriguez filed the present motion to dismiss, which was

joined by defendants Bello and Lewis. (Docket # 131, 134-35.) It annexes the Declaration of

Jeffrey Martin, dated March 6, 2021, who opines that the pool for grand jurors in the Foley

Square Division of this District underrepresents Black and Hispanic persons in a statistically

significant manner. (Docket # 132-1.) Specifically, Martin asserts that Black persons comprise

an aggregate 21.19% of the population of the counties from which jurors are selected but are

16.08% of the persons in the Qualified Jury Wheel, while Hispanic persons constitute 28.44% of

the population of the counties from which jurors are selected but are 19.41% of the Qualified

Jury Wheel. (Id. ¶¶ 23, 28, 33-34.) Defendants urge that this disparity and its duration make out




                                               -2-
         Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 3 of 12




a prima facie case for the systematic exclusion of Black and Hispanic persons from the grand

jury that issued the Superseding Indictment.

                 B. The District’s Jury Plan.

                 The JSSA requires that “[e]ach United States district court shall devise and place

into operation a written plan for random selection of grand and petit jurors . . . .” 28 U.S.C. §

1863(a). In February 2009, this District adopted the “Amended Plan for the Random Selection

of Grand and Petit Jurors in the United States District Court for the Southern District of New

York” (the “Jury Plan”). 1

                 The District’s pools for service as grand jurors and petit jurors are drawn from the

voter-registration rolls of the eight counties that comprise this District. (Plan Art. III.A.)

Potential jurors are designated into two, separate “Master Jury Wheels,” one of which is used for

the District’s proceedings in Foley Square and one for those in White Plains. 2 (Plan Art. III.B,

C.) “The Master Jury Wheels shall be emptied and refilled by not later than September 1

following the date of each Presidential Election.” (Plan Art. III.B.)

                 The Clerk of Court draws names and addresses of potential jurors from the

respective Master Wheels “[o]nce or twice each year, or more frequently, if necessary . . . .”

(Plan Art. III.D.) Persons selected from the Master Wheels receive questionnaires as to their

qualifications and availability. (Id.) Consistent with the JSSA’s requirements, 28 U.S.C. §

1865(b), the Plan provides that:

                 the Judges of the Court shall deem any person qualified to serve on
                 grand and petit juries in the Court unless he or she:


1
  Available at https://www.nysd.uscourts.gov/sites/default/files/pdf/juryplan_feb_2009.pdf
2
  “The Master Wheel for the Manhattan courthouse shall include residents from five counties, consisting of New
York, Bronx, Westchester, Putnam and Rockland; and the Master Wheel for the White Plains courthouse shall
include residents from six counties, consisting of Westchester, Putnam, Rockland, Orange, Sullivan and Dutchess.”
(Plan. Art. III.C.)

                                                      -3-
        Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 4 of 12




                   (1) Is not a citizen of the United States eighteen years old who
                   has resided for a period of one year within the judicial district;
                   (2) Is unable to read, write, and understand the English language
                   with a degree of proficiency sufficient to fill out satisfactorily
                   the juror qualification form;
                   (3) Is unable to speak the English language;
                   (4) Is incapable, by reason of mental or physical infirmity, to
                   render satisfactory jury service; or
                   (5) Has a charge pending for the commission of, or has been
                   convicted in a State or Federal court, a crime punishable by
                   imprisonment for more than one year and his civil rights have
                   not been restored.

(Plan Art. VII.)

                Certain persons are declared automatically exempt from jury service, including

members of the armed forces and certain public officials. (Plan Art. V; 28 U.S.C. 1863(b)(6).)

Other individuals falling within certain criteria (including persons older than 70, those providing

active daily care to children younger than 12, and volunteer safety personnel, among others)

may be excused or deferred upon request. (Plan Art. VI.)

                Those persons who respond to the qualification questionnaires and are determined

to be qualified to serve as jurors without exemptions are then assigned to separate “Qualified

Jury Wheels” for the Foley Square and White Plains courthouses. (Plan Art. IV.A, B.) The

Qualified Jury Wheels contain at least 500 names at all times. (Plan Art. IV.A.) Defendants

urge that the composition of the Qualified Jury Wheel for the Foley Square Division of the

District systematically underrepresent the relevant counties’ overall population of Black and

Hispanic persons, thereby violating the fair-cross section guarantees of the Sixth Amendment

and the JSSA.




                                               -4-
        Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 5 of 12




DISCUSSION.

               A. Legal Standard.

               “The Sixth Amendment guarantees a criminal defendant a jury selected from a

fair cross section of the community.” United States v. Rioux, 97 F.3d 648, 654 (2d Cir. 1996)

(citing Taylor v. Louisiana, 419 U.S. 522, 530 (1975)). In order to make out a prima facie case

that the Sixth Amendment’s fair cross section requirement has been violated, a defendant must

show: “(1) that the group alleged to be excluded is a ‘distinctive’ group in the community; (2)

that the representation of this group in venires from which juries are selected is not fair and

reasonable in relation to the number of such persons in the community; and (3) that this

underrepresentation is due to systematic exclusion of the group in the jury-selection process.”

Duren v. Missouri, 439 U.S. 357, 364 (1979).

               The JSSA similarly requires that a defendant “shall have the right to grand and

petit juries selected at random from a fair cross section of the community in the district or

division wherein the court convenes.” 28 U.S.C. § 1861. Under the JSSA, a defendant may

“move to dismiss the indictment . . . against him on the ground of substantial failure to comply

with the provisions of [the JSSA] in selecting the grand or petit jury.” 28 U.S.C. § 1867(a). A

defendant is entitled to present evidence at a hearing if the motion includes facts that would “‘if

true, constitute a substantial failure to comply’ with the [JSSA].” United States v. LaChance,

788 F.2d 856, 870 (2d Cir. 1986) (quoting 28 U.S.C. § 1867(d)). A “technical” violation of the

JSSA does not entitle a movant to a hearing or relief. Id.

               The factors weighed under Duren also govern the analysis for a challenge brought

under the JSSA. Id. at 864. Additionally, under the JSSA, “[w]hether a violation is ‘substantial’




                                                -5-
        Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 6 of 12




or merely ‘technical’ depends upon the nature and extent of its effect on the wheels and venire

from which a defendant’s grand jury was derived.” Id. at 870.

               Judge Caproni recently observed that “[i]n the past six months, a host of

defendants in this district have filed motions” raising Sixth Amendment and JSSA challenges to

the cross-section of the District’s grand jury pool, and “[d]uring that same period, every court to

rule on such a motion has rejected the Sixth Amendment and JSSA challenges to the SDNY Jury

Plan.” United States v. Neilly, 2021 WL 3913559, at *2 (S.D.N.Y. Sept. 1, 2021) (collecting

cases). At least some of these motions were premised on the statistical information set forth in

the declaration of Jeffrey Martin annexed by defendants in this case. See, e.g., United States v.

Irizarry, 2021 WL 3855869 (S.D.N.Y. Aug. 27, 2021) (Vyskocil, J.); United States v. Lawrence,

2021 WL 3500838 (S.D.N.Y. Aug. 9, 2021) (Gardephe, J.); United States v. Suquilanda, 2021

WL 3500868 (S.D.N.Y. Aug. 9, 2021) (Marrero, J.).

               B. Defendants Have Not Made Out a Prima Facie Case of Systematic Exclusion
                  under the Third Duren Prong.

               On the first Duren prong, the parties do not dispute that Black and Hispanic

persons are a “distinctive” group in the community. Defendants have therefore satisfied the first

prong of Duren, 439 U.S. at 364. However, the parties dispute whether defendants have satisfied

the second and third prongs of Duren.

               The second Duren prong looks to whether the representation Black and Hispanic

persons in a district’s grand juries is fair and reasonable in relation to the number of such persons

in the community. 439 U.S. at 364. The Martin Declaration states that Black persons constitute

21.19% of the relevant overall population but are 16.08% of the persons in the Qualified Jury

Wheel, while Hispanic persons constitute 28.44% of the overall population but are 19.41% of the

Qualified Jury Wheel. (Martin Dec. ¶¶ 33-34.)

                                                -6-
        Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 7 of 12




               In determining representativeness under prong two of Duren, courts generally

weigh the “absolute disparity” in the composition of a jury pool. See Rioux, 97 F.3d at 655; see

also Lawrence, 2021 WL 3500838, at *7 (collecting cases). “The absolute disparity method

measures the difference between the group’s representation in the general population and the

group’s representation in the qualified wheel.” Rioux, 97 F.3d at 657. In terms of absolute

disparity, Martin has identified a 5.11% underrepresentation of Black persons (16.08%

subtracted from 21.19%) and a 9.03% underrepresentation of Hispanic persons (19.41%

subtracted from 28.44%) in the Qualified Jury Wheel. (Def. Mem. at 7.)

               As Judge Gardephe discussed in his detailed and thoughtful decision in Lawrence,

courts have often struggled with “imperfect” statistical tests to determine disparities and

adequate representation in juror pools. 2021 WL 3500838, at *7-9. The Second Circuit has

indicated that absolute disparities of 3.6% and 4.7% raised “extremely close” issues under the

Sixth Amendment’s fair cross-section requirement. Id. at *8 (citing United States v. Biaggi, 909

F.2d 662, 678 (2d Cir. 1990)). Those disparities are smaller than the 5.11% and 9.03%

disparities cited in defendants’ motion. However, the Court need not decide the second Duren

prong in order to deny defendants’ motion, and it does not reach the issue of underrepresentation.

See id. at *9; Neilly, 2021 WL 3913559, at *3 (“Because the Court determines that Defendant

has failed to demonstrate that any underrepresentation is a result of systematic exclusion in the

jury selection process, the Court need not determine whether Defendant has made a prima facie

showing of underrepresentation.”).

               Under prong three of Duren, “[t]here is systematic exclusion when the

underrepresentation is due to the system of jury selection itself, rather than external forces.”

Rioux, 97 F.3d at 658. “‘To demonstrate systematic exclusion, the Defendant must isolate



                                                -7-
        Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 8 of 12




specific flaws in the Jury Plan and then prove that those flaws are what caused the

underrepresentation at issue.’” Neilly, 2021 WL 3913559, at *3 (quoting United States v.

Tagliaferro, 2021 WL 1172502, at *3 (S.D.N.Y. Mar. 29, 2021) (Crotty, J.)). Statistics generally

will not suffice to demonstrate systematic exclusion. Rioux, 97 F.3d at 658; see also Neilly,

2021 WL 3913559, at *3 (“Defendant’s reliance on the statistical showing of

underrepresentation alone is unpersuasive, as is Defendant’s dependence on the supposed

persistence of this underrepresentation over a decade-plus.”).

                 “[S]ystematic exclusion does not occur simply because a facially neutral

disqualification criterion disproportionately impacts a particular group.” United States v.

Barlow, 732 F. Supp. 2d 1, 40 (E.D.N.Y. 2010) (Bianco, J.). For instance, disqualifying or

exempting jurors based on the inability to speak English “is unquestionably reasonable” even if it

affects a distinctive group. Rioux, 97 F.3d at 659.

                 Defendants assert the existence of systematic exclusion in the pool of jurors in the

Qualified Jury Wheel drawn for Foley Square because Black and Hispanic persons are

underrepresented in the Qualified Jury Wheel, while White persons are overrepresented. (Def.

Mem. at 9-13.)

                 Defendants urge that disparities noted in the Martin Declaration are alone

sufficient to make a prima facie case for the systematic exclusion of Black and Hispanic persons

based on these disparities and their increasing imbalance over an extended period of time. (Def.

Mem. at 9.) Defendants note that in 2010, Hispanic persons were overrepresented by 0.29% in

the Qualified Juror Wheel, a figure that has steadily changed to the 9.07% underrepresentation of

Hispanic persons identified in 2019. (Def. Mem. at 9-10.) They urge that there can be no

“benign” explanation for this increase. (Id.)



                                                 -8-
         Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 9 of 12




               Defendants also point to asserted flaws in how the Jury Plan identifies potential

jurors. They note that Martin’s analysis identified 304,884 individuals who are excluded from

the Master Jury Wheel for Foley Square because their voter status is designated as “inactive.”

(Id. at 16.) Defendants also point to Martin’s conclusion that Putnam County “arbitrarily

excluded” 3,333 potential jurors from the same Master Jury Wheel “due to a technical glitch.”

(Id. at 17.)

               First, the defendants conflate the underrepresentation considered in Duren’s

second prong with the issue of systematic exclusion. Courts in this District have rejected the

argument that the trend of underrepresentation of Hispanics in the Qualified Jury Wheel

demonstrates prima facie evidence of systematic exclusion. See Neilly, 2021 WL 3913559, at

*3; United States v. Middlebrooks, 2021 WL 2402162, at *3 (S.D.N.Y. June 10, 2021) (Berman,

J.); Tagliaferro, 2021 WL 1172502, at *3 (underrepresentation alone does not demonstrate

systematic exclusion). Rather, “[t]o demonstrate systematic exclusion, the Defendant must

isolate specific flaws in the Jury Plan and then prove that those flaws are what caused the

underrepresentation at issue.” Id. Defendants’ assertions about the disparity in the number of

Hispanic persons including in the Qualified Jury Wheel may be some evidence going to the

second Duren prong, but it does not make out a prima facie case of systematic exclusion.

               Second, the purported flaws identified in the Jury Plan are facially neutral and

based on external factors. They do not make out a prima facie case for systematic exclusion.

The exclusion of inactive voters from the Qualified Jury Wheel is a facially neutral

disqualification criterion based on external factors, such as whether the person has moved or has

ceased active voting. See Neilly, 2021 WL 3913559, at *4 (“because the exclusion of inactive

voters from the wheel is predicated on underlying factors, such as an individual’s having moved,



                                               -9-
       Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 10 of 12




this choice also does not result in systematic exclusion, and any underrepresentation on account

of this choice is a result of external forces.”); Middlebrooks, 2021 WL 2402162, at *3 (“Here

again, the cause of exclusion is people moving, which courts have held ‘is an external force.’”)

(citation omitted); United States v. Schulte, 2021 WL 1146094, at *8 (S.D.N.Y. Mar. 24, 2021)

(“At bottom, the Court cannot charge the District's Jury Plan with a Sixth Amendment violation

because of how often people move residences throughout the District.”) (Crotty, J.).

               On the issue of Putnam County residents, the Martin Declaration states: “3,333

persons from Putnam County had an alternate mailing address and whose address in the Master

County Jury Wheel was unsuccessfully transferred.” (Martin Dec. ¶ 67.) While this exclusion

may have caused a slight imbalance in the geographical composition of the grand jury that issued

the Superseding Indictment, neither defendants’ memo nor the Martin Declaration have

identified a resulting disparity among Black or Hispanic persons. Geographical imbalances have

been held not be violative of the fair cross-section requirements of the Sixth Amendment or the

JSSA absent evidence that a distinctive group has been systematically underrepresented as a

result. See United States v. Orange, 447 F.3d 792, 801 (10th Cir. 2006). Moreover, a

declaration submitted by the government in opposition concluded that the Putnam County error

“would be expected to increase the percent African American and Hispanic in the qualified

wheel. The actual impact of this clerical error on the absolute difference between the community

and the master jury wheel was negligible, trivially increasing the percent African American and

Hispanic on the master jury wheel by less than 0.005 percentage points.” (Siskin Dec. ¶ 9.)

Defendants have made no submission disputing that conclusion. The Court concludes that

plaintiffs have not made out a prima facie case that the Putnam County error resulted in a

systematic exclusion of Black or Hispanic jurors.



                                              - 10 -
        Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 11 of 12




                Other alleged deficiencies in the Jury Plan described in the Martin Declaration

(but not mentioned in defendants’ memorandum) do not individually or in combination with

other facts make out a prima facie case of systematic exclusion for the reasons explained by

Judge Crotty in Tagliaferro, 2021 WL 1172502, at *4.

                C. Dismissal Is Not Warranted Under the JSSA.

                As noted, the Duren test also governs claims brought under the JSSA. LaChance,

788 F.2d at 864. The JSSA also considers “[w]hether a violation is ‘substantial’ or merely

‘technical’,” an analysis that “depends upon the nature and extent of its effect on the wheels and

venire from which a defendant’s grand jury was derived.” Id. at 860.

                For the reasons largely explained, defendants’ motion to dismiss based on a

claimed violation of the JSSA will be denied. Defendants have not demonstrated that the

exclusion of inactive voters from the Qualified Jury Wheel amounts to a “substantial violation”

of the JSSA. The JSSA requires judicial districts to “specify whether the names of prospective

jurors shall be selected from the voter registration lists or the lists of actual voters of the political

subdivisions within the district or division.” 28 U.S.C. § 1863(b)(2). Article III(A) of the Jury

Plan states that prospective jurors will be selected from voter registration lists. As Judge

Gardephe concluded in Lawrence, “[t]he exclusion of individuals who have moved from their

address of registration serves the broader purpose of the JSSA. Accordingly, the exclusion of

‘inactive voters’ does not violate the JSSA.” 2021 WL 3500838, at *13 (collecting cases).

                As to the exclusion of 3,333 potential jurors located in Putnam County,

defendants’ own memorandum characterizes the issue as “a technical glitch.” (Def. Mem. at 17.)

Defendants have not explained how the error could amount to a “substantial” violation of the

JSSA, either in isolation or in combination with the exclusion of inactive voters. See Neilly,



                                                 - 11 -
        Case 1:20-cr-00301-PKC Document 156 Filed 09/16/21 Page 12 of 12




2021 WL 3913559, at *6 (“the ‘clerical error’ that resulted in the exclusion of voters with

alternate mailing addresses in Putnam County — ‘the smallest county in the Foley Square

division with the fewest Black and Hispanic persons’ — did not have a substantial effect on any

alleged underrepresentation, and, therefore, it is also a nonactionable technical violation of the

JSSA.”).

               Defendants’ motion to dismiss the Indictment as violative of the JSSA will

therefore be denied.

CONCLUSION.

               The motion to dismiss the Superseding Indictment is DENIED. The Clerk is

directed to terminate the motion and the related letter-motions. (Docket # 131, 134-35.)

               SO ORDERED.




Dated: New York, New York
       September 16, 2021




                                               - 12 -
